Exhibit 10.2


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



FIRST SUPPLEMENTAL NOTE PURCHASE AGREEMENT
FIRST SUPPLEMENTAL NOTE PURCHASE AGREEMENT, dated as of July 31, 2015 (the
“Supplemental Note Purchase Agreement”), among FARMER MAC MORTGAGE SECURITIES
CORPORATION (the “Purchaser”), a wholly owned subsidiary of FEDERAL AGRICULTURAL
MORTGAGE CORPORATION, a federally-chartered instrumentality of the United States
and an institution of the Farm Credit System (“Farmer Mac” or the “Guarantor”),
and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a cooperative
association existing under the laws of the District of Columbia (“National
Rural”).
RECITALS
WHEREAS National Rural, the Purchaser and the Guarantor have heretofore executed
and delivered the Master Note Purchase Agreement dated as of July 31, 2015,
among National Rural, the Purchaser and the Guarantor (the “Master Agreement”);
and
WHEREAS, pursuant to the Master Agreement, the parties desire to establish
hereby the terms of one or more series of Notes to be issued by National Rural
and purchased by the Purchaser; and
NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser and National Rural agree as follows:
1.Capitalized Terms. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Master Agreement.
2.Title of Series. Each Note issued hereunder on or after the date hereof may
identify the name (if any name is designated) of such series of Notes. Failure
to make a notation of the name on the applicable Note shall not affect the
validity and effect of such Note.
3.Purchase of Notes. The Purchaser agrees to purchase Notes, at 100% of their
principal amount, from time to time during the Draw Period, pursuant to a Draw
Notice, in an aggregate principal amount, for all Notes outstanding under this
Supplemental Note Purchase Agreement at any one time, not in excess of
$300,000,000.00 (the “Maximum Purchase Amount”), subject to the conditions set
forth in the Master Agreement. For purposes hereof, “Draw Period” means the
period beginning the date hereof to the date that is three (3) years from the
date hereof. National Rural may borrow, repay (subject to the terms of the
applicable Notes being repaid) and



--------------------------------------------------------------------------------

Exhibit 10.2


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



reborrow funds at any time or from time to time during the Draw Period. Each
borrowing under this Supplemental Note Purchase Agreement shall be made in
accordance with the Note applicable thereto.
Each Note under this Agreement shall be disbursed in a minimum amount of $10
million and additional increments of $5 million in excess thereof or such other
amounts as agreed to in the applicable Note.
4.The following additional terms shall apply to each Note issued pursuant to
this Agreement:
Applicable Margin: [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST]
Index: LIBOR
For purposes of this Pricing Agreement, “LIBOR” shall mean the London Interbank
Offered Rate for one-month U.S. Dollar deposits, as calculated by Farmer Mac in
the following order of priority:
•    the rate that appears at 11:00 a.m. (London time) on the LIBOR
Determination Date equal to the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period) as displayed on page LIBOR01 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time) for one-month U.S. Dollar deposits;
•    if a rate does not so appear, Farmer Mac will select four leading banks in
the London interbank market and request those banks to provide their offered
quotations to prime banks in the London interbank market for three-month U.S.
Dollar deposits at 11:00 a.m. (London time) on the LIBOR Determination Date. If
at least two of the selected banks provide the requested quotations, LIBOR will
be the arithmetic mean of the quotations obtained, as determined by Farmer Mac;
•    if fewer than two of the selected banks provide the requested quotations,
Farmer Mac will select three major banks in New York City and request those
banks to provide their offered quotations to leading European banks for
three-month U.S. Dollar loans, beginning



--------------------------------------------------------------------------------

Exhibit 10.2


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



on the applicable Interest Rate Reset Date, at approximately 11:00 a.m. (London
time) on the LIBOR Determination Date. LIBOR will be the arithmetic mean of the
quotations obtained, as determined by Farmer Mac; and
•    if fewer than three of the selected banks provide the requested quotations,
LIBOR will remain LIBOR in effect for the immediately preceding Interest Period.
LIBOR Determination Date: The second London Banking Day before the first day of
the applicable Interest Period.
London Banking Day: Any day on which commercial banks are open for business,
including dealings in foreign exchange and deposits in U.S. Dollar deposits, in
London, England.
Facility Fee: [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST] for the first year. Each year thereafter, Farmer
Mac and National Rural shall agree upon the Facility Fee for the following year
at least forty-five (45) days prior to the next Anniversary Date; provided,
however, if the parties are not able to agree upon such Facility Fee at least
forty-five (45) days prior to such Anniversary Date, the then-effective Facility
Fee shall continue to be effective on the next Anniversary Date and either party
shall have the option to terminate this Agreement by providing notice to the
other party at least thirty (30) days prior to such Anniversary Date. Any such
termination shall become effective (i) on such Anniversary Date, as to any
unused portion of the Maximum Purchase Amount; and (ii) upon payment in full, as
to any portion of the Maximum Purchase Amount outstanding on such Anniversary
Date.
Interest Payment Date: Monthly, on the first Business Day of each month.
Interest Period: Initially, the period commencing on the effective date of a
Note, and ending on the numerically corresponding day in the calendar month that
is one (1) month thereafter, and thereafter, each period commencing on the last
day of the immediately preceding Interest Period applicable to such Note and
ending on the numerically corresponding day in the calendar month that is one
(1) month thereafter; provided, that (i) if any Interest Period would end on a
day other than a Business Day, then such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically



--------------------------------------------------------------------------------

Exhibit 10.2


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period.
5.GOVERNING LAW. EXCEPT AS SET FORTH IN SECTION 9.01 OF THE MASTER AGREEMENT,
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, FEDERAL
LAW. TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THAT STATE LAW SHALL BE
THE LAWS OF THE DISTRICT OF COLUMBIA APPLICABLE TO CONTRACTS MADE AND PERFORMED
THEREIN.
6.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument.
7.Inconsistency. In the event of any inconsistency between the terms of this
Supplemental Note Purchase Agreement and the Master Agreement, the terms of this
Supplemental Note Purchase Agreement shall apply.
[Remainder of page intentionally left blank.]















--------------------------------------------------------------------------------

Exhibit 10.2


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.
FARMER MAC MORTGAGE SECURITIES CORPORATION
 
 
By:
/s/ Timothy L. Buzby
Name:
Title:
Timothy L. Buzby
President



FEDERAL AGRICULTURAL
MORTGAGE CORPORATION
 
 
By:
/s/ Timothy L. Buzby
Name:
Title:
Timothy L. Buzby
President and CEO



NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
 
 
By:
/s/ J. Andrew Don
Name:
Title:
J. Andrew Don
Senior Vice President and Chief Financial Officer




